Citation Nr: 0112090	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 50 percent rating for post-
traumatic stress disorder.


REPRESENTATION
	
Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from June 1961 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision which granted 
service connection for PTSD and assigned a 50 percent rating 
for such.  The veteran continues to appeal for a higher 
rating.

In a February 2001 informal hearing presentation, the 
veteran's representative indicated that the veteran was 
claiming a total compensation rating based on individual 
unemployability as well as service connection for drug and 
alcohol abuse, claimed as secondary to PTSD.  These claims 
have not been developed for appellate review and are referred 
to the RO for appropriate action.


REMAND

In a March 2000 letter, a social worker at the Morgantown, 
West Virginia Vet Center indicated that the veteran had 
attended several group and individual sessions at the Center.  

Despite these clear and specific references to treatment 
records, the RO did not obtain the treatment records, relying 
instead on the summary included in the letter of March 2000.  
The only other medical record on file is a 1998 VA 
compensation examination report.  In sum, there are 
outstanding and current records which have not yet been 
associated with the claims file.  On remand, additional 
searches should be made for outstanding records at the Vet 
Center in Morgantown, West Virginia.  Additionally, the Court 
of Appeals for Veterans Claims (Court) has held that VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Accordingly, further searches for 
outstanding VA medical records, relating to the veteran's 
psychiatric condition, should also be made.
 
The veteran last underwent a VA compensation examination to 
determine the severity of his PTSD in June 1998.  Fulfillment 
of the statutory duty to assist also includes conducting a 
thorough and contemporaneous medical examination, which take 
into account the records of prior treatment, so that the 
evaluation of the disability at issue will be fully informed.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.


Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that all 
outstanding records relating to treatment 
for psychiatric problems are included in 
the claims folder, including outstanding 
records at the Vet Center in Morgantown, 
West Virginia and VA facilities.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician so that he/she may review 
pertinent aspects of the veteran's 
medical history in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  Additionally, the 
examiner's report must address the 
following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect her personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran have persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting herself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical Global Assessment 
of Functioning Score, as provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This score should 
be based only on the veteran's service 
connected psychiatric disability.  It is 
imperative that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claim in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claim is denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

